Citation Nr: 0007770	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-23 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Patrick J. Edaburn, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran appeared at a personal hearing 
before a Hearing Officer at the Phoenix, Arizona RO in 
December 1996.  The veteran was scheduled for a personal 
hearing before a Member of this Board, to be held at the VA 
Central Office in Washington, D.C., in July 1999.  However, 
that hearing was canceled at the veteran's request.

In July 1999, the Board remanded this case so that the Reno, 
Nevada RO could determine whether new and material evidence 
had been submitted to reopen the veteran's claim.  The Reno, 
Nevada RO re-opened the claim but continued the denial of 
service connection for a back disorder.  As the veteran has 
been issued a supplemental statement of the case, and given 
the appropriate opportunity to respond thereto, this matter 
is now ready for appellate review.   


FINDINGS OF FACT

1.  All relevant evidence necessary to render an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran experienced an acute and transitory episode 
of lumbo-sacral strain in service, which resolved without 
apparent residuals by the time of his separation from 
service.

3.  The veteran reports he first received post-service 
medical treatment for his back pain in 1979, some nine years 
after his separation from active military service.

4.  No medical evidence has been submitted to show that the 
veteran's chronic lumbo-sacral pain with mild degenerative 
joint disease is causally related to his active service, 
including any back trauma in service. 


CONCLUSION OF LAW

A well-grounded claim for service connection for a back 
disorder has not been submitted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303.  

The United States Court of Appeals for Veterans Claims 
(formerly called the United States Court of Veterans Appeals) 
has determined "that establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and [service]."  (emphasis added) Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not considered competent 
to offer medical opinions. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak.

The veteran asserts that he developed a chronic back 
disorder, characterized by nagging low back pain and muscle 
spasms, due to trauma he sustained to his back during his 
active military service.

The veteran's service medical records show that no back 
problems were complained of or noted at the time of his 
service entrance examination.  In June 1970, he presented 
with complaints of a six day history of a headache and 
backache.  The impression was hyperventilation syndrome.  In 
August 1970, he reported a two day history of low back pain 
following a strain.  It was noted that there was slight para 
lumbar tenderness.  The impression was lumbo-sacral strain.  
Two days later, the veteran reported that his back problem 
was improving.  On physical examination, his back was found 
to be unremarkable.  The report of the veteran's service 
separation examination noted no complaints or findings of any 
back problems.

The claims file contains records of the veteran's treatment 
at the Clinton Valley Center, in Pontiac, Michigan, during 
the period from December 1971 to December 1972.  In February 
1972, it was noted that his musculoskeletal system had normal 
tonus and muscle strength, with no atrophy.

The veteran's original claim, filed in March 1972, involved 
only a psychiatric disorder.  He did not assert that he was 
having any back problems.

The report of the veteran's April 1973 VA examination noted 
that he related an incident of ill treatment in service 
during which he, and other soldiers, were made to duck walk 
with their foot lockers resting on their knees.  However, no 
complaints or findings of any back pain were noted during 
that examination.

In January 1980, the veteran filed a claim for service 
connection for back problems which he asserted had been 
ongoing since 1968.  He reported that another soldier had 
struck him, on the right side of his spine, with an M14.   

In April 1980, he submitted a statement in support of his 
claim, in which he reported that he had constant back pain 
and arthritis in his back, neck and spine.  He stated that, 
while in service, he had been struck with an 18 inch long 
piece of ash wood.  He further stated that he could only 
sleep about two to three hours per night, and awoke with back 
pain.

In November 1983, the veteran again filed a claim for service 
connection for his back disorder, inter alia.  He stated 
that, beginning in 1979, he had been treated by chiropractors 
for back pain.

The report of the veteran's March 1984 VA examination noted 
that he presented with complaints of back aches.  He reported 
that his superior officer had often struck him on the back 
with a wooden shovel handle during physical training, if he 
was not performing a drill properly.  Straight leg raise 
testing was negative, bilaterally.  There was normal range of 
motion of the lumbar spine, normal gait, and a normal heel to 
toe walk.  No sensory or motor defects were noted, and the 
veteran was found to have normal reflexes.  X-ray studies of 
the lumbo-sacral spine and pelvis showed some moderate T12 
intervertebral cartilage with some irregularity of the 
inferior end plate of the T11 vertebra.  No other 
abnormalities were observed.  The diagnosis was chronic back 
pain.

In May 1984, the veteran's claim for service connection for a 
back disorder was denied.

The veteran was afforded another VA examination in April 
1987.  He complained of back problems.  He stated he had not 
had any medical treatment since his last VA examination.  On 
physical examination, his musculoskeletal system was found to 
be normal.

The claims file contains a billing record from James W. 
Kennedy, D.C., a chiropractor in Whitehall, Michigan, dated 
in 1988.  The record indicates that the veteran received a 
chiropractic adjustment, but does not indicate which type.  

The veteran received treatment from the Oceana County 
Community Mental Health Services, in Hart, Michigan, during 
the period from March 1976 through June 1989.  In July 1988, 
he complained of chronic arthritis in his back, and stated he 
had been disabled since 1970.  In January 1989, he reported a 
history of back problems which made heavy lifting difficult 
for him.  He stated he took Motrin for back pain.

The claims file contains a form authorizing release of 
information from Raymond Tracy, D.O, of Hart, Michigan.  On 
the form, the veteran indicated that Dr. Tracy treated him 
for his back.  However, the Board notes that on another 
document in the claims file, the veteran indicated that Dr. 
Tracy treated him for a "breakdown."  The claims file 
contains a billing record, dated in January 1989, from Dr. 
Tracy.  However, it does not make any reference to the 
veteran's back disorder.    

The claims file also contains records of the veteran's 
treatment at the Westwood and Northwood Centers of the 
Hackley Hospital, in Muskegon, Michigan, during the period 
from April 1992 through July 1994.  In June 1992, it was 
noted that the veteran had no known acute physical problems.  

In October 1992, the veteran wrote a letter to the President 
of the United States, which was ultimately forwarded to the 
VA.  In his letter, the veteran stated that while in service 
he was struck with an M14 in January 1969 at Camp Pendleton.  
The M14's bolt lever reportedly penetrated his back at the 
rear of his right hip.  He stated he went to sick bay and a 
patch was placed on his back.

The Hackley Hospital records show that, in July 1994, he 
appeared healthy and in no apparent distress.  His Axis III 
diagnosis included a listing for unspecified "chronic pain-
type problems".

The report of the veteran's December 1995 VA examination 
noted that he complained of continuous problems with back 
spasms ever since he was hit by an M14 in 1969, and was made 
to duck walk with a foot locker on his knees in service.  He 
stated he had never been given physical therapy for his back 
problem.  He further stated that he took Motrin 600 mg up to 
three times a day for his chronic, nagging back pain and 
degenerative arthritis.  It was noted that he had a surgical 
scar on his right back.  The lumbar spine had full range of 
motion.  There was increased muscle tone at the paraspinous 
musculature and lumbar spine.  Positive spinous process 
tenderness to percussion was noted throughout the spine.  X-
ray studies of the lumbo-sacral spine showed mild multi-level 
degenerative joint disease with some anterior osteophyte 
formation.  The impression was chronic lumbo-sacral pain.

The report of the veteran's January 1996 VA examination noted 
that he complained of a history of lumbo-sacral strain.  The 
Axis III diagnosis was back problems.  

In July 1996, the veteran's claim for service connection for 
a back disorder was again denied.  He filed a notice of 
disagreement and appealed from that decision.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in December 1996.  He testified that he had 
a 12 to 14 inch long scar on his back from having been hit 
with a shovel handle by his drill instructor during training.  
He reported that he still had muscle spasms in his lower 
back, just as he did in service.  He stated that after his 
separation from service he had been treated by chiropractors, 
including Dr. Kennedy.  He further stated that he had been 
given a magnetic resonance imaging (MRI) test at the VA 
Medical Center in Tucson, Arizona, about two months prior to 
the hearing, which revealed herniated disks.  

The veteran was scheduled for a personal hearing before a 
Member of this Board, sitting at the VA Central Office in 
Washington, D.C., in July 1999.  However, that hearing was 
canceled at the veteran's request.  

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim for service connection for a back disorder.  
The veteran asserts that his current back disorder is 
causally related to back trauma he sustained during his 
active service.  However, while he is certainly capable of 
providing evidence of symptomatology, as a layperson he is 
not considered legally capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. 
App. at 494 (1992).  See also Harvey v. Brown, 6 Vet. App. 
390, 393-94 (1994).  

The available medical evidence shows that at the time of his 
separation from active service the veteran did not have a 
chronic back disorder.  He has reported receiving medical 
treatment for his back pain beginning in 1979, some nine 
years after his separation from service.  The first medical 
evidence of a chronic back problem contained in the claims 
file dates from March 1984.  

The Board notes that the veteran reported, in his December 
1996 personal hearing, that herniated disks had been 
diagnosed in approximately October 1996.  Such a diagnosis, 
even if correct, would not show that his current back 
disorder is causally related to his active military service, 
as no symptoms of intervertebral disk problems were ever 
noted in the intervening years.  

The Board finds that no medical evidence has been presented 
to show that the veteran's current back problems are due to 
any back trauma, or disease, he may have suffered during his 
active service.  Thus, the veteran has not submitted any 
medical opinion or other medical evidence which supports his 
claim.  Therefore, the claim may not be considered well-
grounded.  38 U.S.C.A. § 5107(a).  Since the claim is not 
well-grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390; (1995).

As the foregoing explains the need for competent medical 
evidence linking the veteran's current back disorder to his 
active military service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

As a well-grounded claim for service connection for a back 
disorder has not been submitted, the appeal is denied.


		
ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals



 

